Title: From George Washington to James Monroe, 9 April 1794
From: Washington, George
To: Monroe, James


          
            Sir,
            Philadelphia April 9th 1794
          
          In reply to your letter of yesterday, I can assure you with the utmost truth, that I
            have no other object in nominating men to offices than to fill them with such characters
            as, in my judgment, or (when they are unknown to me) from such information as I can
            obtain from others, are best qualified to answer the purposes of their appointment.
          Having given you this assurance, I request, if you are possessed of any facts or
            information, which would disqualify Colo. Hamilton for the mission to which you refer,
            that you would be so obliging as to communicate them to me in writing. I pledge myself,
            they shall meet the most deliberate, impartial & candid consideration I am able to
            give them.
          Colo. Hamilton & others have been mentioned, & have occurred to me as an Envoy
            for endeavouring by negotiation, to avert the horrors of War.
          No one (if the measure should be adopted) is yet absolutely decided on in my mind; but
            as much will depend, among other things, upon the abilities of the person sent—and his
            knowledge of the affairs of this Country. And as I alone am
            responsible for a proper nomination, it certainly behoves me to name such an one as in
            my judgment combines the requisites for a mission so peculiarly interesting to the peace & happiness of this country. With
            great esteem & regard I am—Sir Your Obedt Hble Servt
          
            Go: Washington
          
        